[MHM Final] [Translation] Filed Document: SEMI-ANNUAL REPORT Filed with: Director of Kanto Local Finance Bureau Filing Date: August 31, 2015 Fiscal Year: During the 21st Term (From December 1, 2014 to May 31, 2015) Name of the Reporting Fund: PUTNAM HIGH YIELD ADVANTAGE FUND Name of the Issuer: PUTNAM HIGH YIELD ADVANTAGE FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Reporting Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 Places where a copy of this Semi-annual Report is available for Public Inspection Not applicable. I. STATUS OF INVESTMENT PORTFOLIO OF THE FUND (1) Diversification of Investment Fund: (As of the end of June, 2015) Total Investment Ratio Types of Assets Name of Country U.S. Dollars (%) Corporate Bonds United States 515,174,548 72.96 Canada 34,196,721 4.84 Luxembourg 21,886,253 3.10 United Kingdom 11,193,781 1.59 France 10,281,735 1.46 Netherlands 5,425,137 0.77 Mexico 4,786,188 0.68 Germany 3,773,818 0.53 Brazil 3,115,444 0.44 Jamaica 2,697,238 0.38 Japan 2,333,719 0.33 Cayman Islands 2,157,847 0.31 Sweden 2,090,400 0.30 Bermuda 1,156,838 0.16 Ireland 1,142,375 0.16 Spain 864,000 0.12 New Zealand 736,625 0.10 Switzerland 696,025 0.10 Sub-total 623,708,692 88.33 Senior Loans United States 36,659,483 4.54 Canada 1,083,391 0.17 Netherlands 980,465 0.10 Cayman Islands 363,728 0.06 Sub-total 39,087,067 5.54 Convertible Bonds United States 2,702,514 0.38 Short-term United States 23,984,568 3.40 Cash, Deposit and Other Assets (After deduction of liabilities) 16,662,631 2.36 Total 706,145,472 100.00 (Net Asset Value) (JPY 86,468 million) Note 1: Investment ratio is calculated by dividing each asset at its market value by the total Net Asset Value of the Fund. The same applies hereinafter. Note 2: The exchange rate of U.S. Dollars ("dollar" or "$") into Japanese Yen is JPY 122.45 for one U.S. Dollar, which is the actual middle point between the selling and buying currency rate by telegraphic transfer of The Bank of Tokyo-Mitsubishi UFJ, Ltd. on June 30, 2015. The same applies hereinafter. Note 3: In this report, money amounts and percentages have been rounded. Therefore, there are cases in which the amount for the "total" column is not equal to the aggregate amount. Also, conversion into other currencies is done simply by multiplying the corresponding amount by the conversion rate specified and rounded up when - 2 - necessary. As a result, in this report, there are cases in which figures for the same information differ from each other. (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M Shares) Record of changes in net assets at the end of each of during the one year period up to and including the end of June, 2015 is as follows: Total Net Asset Value Net Asset Value per Share Dollar Yen (thousands) (millions) Dollar Yen 2014 End of July 126,641 15,507 6.23 762 August 124,878 15,291 6.29 770 September 118,610 14,524 6.13 751 October 117,153 14,345 6.17 756 November 112,526 13,779 6.10 747 December 107,521 13,166 5.99 733 2015 End of January 105,788 12,954 5.99 733 February 106,284 13,014 6.10 747 March 102,975 12,609 6.05 741 April 102,481 12,549 6.10 747 May 99,821 12,223 6.10 747 June 95,243 11,663 5.98 732 (b) Record of Distributions Paid (Class M Shares) Distributions (July 1, 2014 to the end of June, 2015) paid per share (Class M Shares): US$0.312 (approximately JPY 38) Record of distribution paid (Class M Shares) at the end of each month during the period from July 2014 up to and including June 2015 is as follows: Dividend per Share Net Asset Value per Share Ex-dividend date Dollar Yen Dollar Yen 7/21/2014 0.026 3.18 6.27 768 8/19/2014 0.026 3.18 6.27 768 9/19/2014 0.026 3.18 6.21 760 10/21/2014 0.026 3.18 6.15 753 11/19/2014 0.026 3.18 6.09 746 12/19/2014 0.026 3.18 5.95 729 1/20/2015 0.026 3.18 5.95 729 2/19/2015 0.026 3.18 6.05 741 3/19/2015 0.026 3.18 6.02 737 4/21/2005 0.026 3.18 6.10 747 5/19/2015 0.026 3.18 6.09 746 6/19/2015 0.026 3.18 6.02 737 - 3 - (c) Record of Changes in Annual Return (Class M Shares): Record of changes in net assets during the one year period up to and including the end of June, 2015 is as follows: Annual Return 7/1/14 - 6/30/15 -0.74 % (Note) Annual Return (%) 100 x {[(Ending NAV * A) / Beginning NAV) – 1} "A" shall be obtained by multiplying together all the amounts of such dividend as distributed during the period divided by the net asset value per share on the ex-dividend day of the relevant distribution plus 1. Provided that the Beginning NAV means net asset value per share on the end of June, 2014 and the Ending NAV means net asset value per share on the end of June, 2015. II. RECORD OF SALES AND REPURCHASES (Class M Shares) Record of sales and repurchases during one year period up to and including the end of June, 2015 and number of outstanding shares of the Fund as of the end of June, 2015 are as follows: Number of Shares Number of Outstanding Number of Shares Sold Repurchased Shares 457,977 5,325,102 15,926,787 (350,840) (5,081,852) (15,134,546) III. FINANCIAL CONDITIONS OF THE FUND [Translation of Unaudited Semi-annual Accounts will be attached to the Japanese version of the Semi-annual Report.] - 4 - IV. OUTLINE OF THE MANAGEMENT COMPANY Outline of the Investment Management Company (Putnam Investment Management, LLC): (1) Amount of Capital Stock: (i) Member's Equity (as of the end of June, 2015) (Unaudited.) $36,784,992 * ( approximately JPY 4.5 billion ) * Consists of all component of equity and Parent Company relationship. (ii) Number of authorized shares of capital stock: Not applicable. (iii) Number of outstanding shares of capital stock: Not applicable. (2) Description of Business Lines and Business Operation (Unaudited.) Investment Management Company is engaged in the business of providing investment management and investment advisory services to mutual funds. As of the end of June, 2015, Investment Management Company managed, advised, and/or administered the following 117 funds and fund portfolios (having an aggregate net asset value of nearly $85.8 billion): (As of the end of June, 2015) Name of Principal Characteristics Number of the Total Net Asset Value Country Funds ($ million) Closed-end bond fund 6 2,355.61 Open-end balanced fund 11 7,038.99 U.S.A. Open-end bond fund 37 25,019.37 Open-end equity fund 63 51,362.21 Total 117 85,776.18 (3) Miscellaneous Regulated Matters and Litigations: Not applicable. V. OUTLINE OF THE FINANCIAL STATUS OF THE INVESTMENT MANAGEMENT COMPANY [Translation of Unaudited Semi-annual Accounts of the Investment Management Company will be attached to the Japanese version of the Semi-annual Report.] [Translation] Filed Document: AMENDMENT TO SECURITIES REGISTRATION STATEMENT Filed with: Director of Kanto Local Finance Bureau Filing Date: August 31, 2015 Name of the Issuer: PUTNAM HIGH YIELD ADVANTAGE FUND Name of Representative: Jonathan S. Horwitz Executive Vice President, Principal Executive Officer and Compliance Liaison Address of Principal Office: One Post Office Square Boston, Massachusetts 02109 U. S. A. Name and Title of Registration Agent: Ken Miura Attorney-at-Law Address or Place of Business Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Name of Liaison Contact: Ken Miura Attorney-at-Law Place of Liaison Contact: Mori Hamada & Matsumoto Marunouchi Park Building 6-1, Marunouchi 2-chome Chiyoda-ku, Tokyo Phone Number: 03-6212-8316 - ii - Public Offering or Sale for Registration Name of the Fund Making Public PUTNAM HIGH YIELD ADVANTAGE FUND Offering or Sale of Foreign Investment Fund Securities: Aggregate Amount of The maximum amount expected to be sold is Foreign Investment Fund Securities 1.7 billion U.S. dollars (JPY 208.2 billion). to be Publicly Offered or Sold: Note: U.S.$ amount is translated into Japanese Yen at the rate of U.S.$l.00 JPY 122.45 the mean of the exchange rate quotations by The Bank of Tokyo-Mitsubishi UFJ, Ltd. for buying and selling spot dollars by telegraphic transfer against yen on June 30, 2015. Places where a copy of this Amendment to Securities Registration Statement is available for Public Inspection Not applicable. I. Reason For Filing This Amendment to Securities Registration Statement: This statement purports to amend and update the relevant information of the Securities Registration Statement ("SRS") filed on May 12, 2015 due to the fact that the aforementioned Semi-annual Report was filed today. The exchange rates used in this statement to translate the amended amounts of foreign currencies are different from those used before these amendments, as the latest exchange rates are used in this statement. II. Contents of the Amendments: 1. Due to the Fact that the aforementioned Semi-annual Report: Part II. INFORMATION CONCERNING THE FUND The following matters in the original Japanese SRS are amended to have the same contents as those provided in the following items of the aforementioned Semi-annual Report: Before amendment After amendment [Original Japanese SRS] [Aforementioned Semi-annual Report] I. Description of the Fund 5. Status of Investment Portfolio I. Status of Investment Portfolio of the Fund (1) Diversification of Investment Portfolio (1) Diversification of Investment Portfolio (3) Results of Past Operations (2) Results of Past Operations (a) Record of Changes in Net Assets (Class M (a) Record of Changes in Net Assets (Class M Shares) Shares) (Regarding the amounts as at the end of (Regarding the amounts as at the end of each each month during one-year period from, month during one-year period from, and and including, the latest relevant date including, the latest relevant date appertaining to the filing date of the appertaining to the filing date of the original Japanese SRS) afore-mentioned Semi-annual Report) (b) Record of Distributions Paid (Class M (b) Record of Distributions Paid (Class M Shares) Shares) (Regarding the dividends paid each month (Regarding the dividends paid each month during one-year period up to the latest during one year period up to the latest relevant date of the original Japanese SRS) relevant date of the afore-mentioned Semi-annual Report) (c) Record of Annual Return (Class M Shares) (c) Record of Annual Return (Class M Shares) (The record of annual return during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is - 2 - added.) (4) Record of Sales and Repurchases (Class M II. Record of Sales and Repurchases (Class M Shares) Shares) (The record of sales and repurchases during one year period up to the latest relevant date of the afore-mentioned Semi-annual Report is added.) With respect to Section III. the Financial Conditions of the Fund in the original SRS, Item III. Financial Conditions of the Fund in the aforementioned Semi-annual Report is added to the original SRS. Part III. SPECIAL INFORMATION I. Outline of the Investment Management IV. Outline of the Management Company Company 2. Summary of Business Lines and Business (2) Summary of Business Lines and Business Operation Operation With respect to Section 3.B. the Financial Conditions of the Investment Management Company in the original SRS, Item V. Outline of the Financial Status of the Investment Management Company in the aforementioned Semi-annual Report is added to the original SRS. - 3 - 2 Due to the Fact that the aforementioned Semi-annual Report: PART II. INFORMATION CONCERNING THE FUND I DESCRIPTION OF THE FUND 2. NATURE OF THE FUND (3) Structure of the Fund D. Putnam Investment Management, LLC (Investment Management Company) [Before amendment] - Omitted. – (b) Amount of Members' Equity (as of the end of February (i) Members' Equity: * (approximately JPY 3.8 billion) (Unaudited) * Consists of all component of equity and Parent Company relationship. - Omitted. – (iv) Amount of Members' Equity of the Investment Management Company (for the past five years): Year Amount of Members' Equity End of 2010 $ End of 2011 $ 135,510,826 End of 2012 $ End of 2013 $ End of 2014 $
